Citation Nr: 0606677	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  96-51 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1973 to August 1975 and from January 1977 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  That rating decision denied the 
veteran's claim for service connection for PTSD.  

In March 2000, the Board rendered a decision on the veteran's 
claim.  In February 2001 the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") vacated the 
Board's decision and remanded the case.  In April and 
September 2003 the Board remanded the case for additional 
development.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  Service medical records do not reveal that the veteran 
was diagnosed with, or treated for, post-traumatic stress 
disorder (PTSD), or any other psychiatric disorder, during 
service. 

3.  The veteran did not engage in combat with the enemy and 
he has not provided information which would lead to the 
development of credible supporting evidence that any claimed 
inservice stressor occurred.

4.  There is no medical diagnosis of PTSD.

5.  The veteran is not shown to have developed PTSD as a 
result of a verified stressor event during his military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The initial adjudication of the veteran's claim 
was in an October 1995 rating decision which is years before 
the effective date of the VCAA.  Accordingly, notice to the 
veteran could not have been provided until later in the 
claims process.  Nevertheless, the RO provided the veteran 
the required notice with respect to his claim in letters 
dated February and March 2003, in which he was informed of 
the requirements needed to establish his claim.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get relevant evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's service 
medical records, service personnel records, private medical 
records, and the veteran has been accorded a VA Compensation 
and Pension examination.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
PTSD.  He claims that in 1975, during his first period of 
service, he was "illegally" incarcerated for a crime.  He 
asserts that he was assaulted and raped during incarceration 
in the stockade.  

Initially, the Board notes that the veteran had active 
military service from August 1973 to August 1975.  His 
discharge papers, DD 214, reveal that during this period of 
service he served as a vehicle mechanic and that he had over 
one year of service in Korea.  Based on this evidence, the 
Board finds as fact that the veteran did not engage in combat 
with the enemy.  

Other service records reveal that the veteran was the subject 
of two separate Special Courts Martial in 1975, for the 
charges of assault on a superior noncommissioned officer.  
The Special Court Martial Order dated July 1975 indicates 
"motion to dismiss by [Defense Counsel] based on illegal 
pretrial confinement, granted by Military Judge."  The Board 
will concede that there was some form of pretrial confinement 
in either or both cases.  Nevertheless, even assuming such 
confinement, there is no evidence of any assault, or rape, of 
the veteran during this time.  There are service medical 
records dated throughout 1975 and all fail to show any 
injuries due to physical assault.  In August 1975, separation 
examination of the veteran was conducted.  There were no 
indications of any injuries or abnormalities, and psychiatric 
evaluation was normal.  

Even assuming that the veteran was subjected to a stressor 
during service, which is not supported by the evidence of 
record, there is a larger problem with the veteran's claim.  
Specifically, the veteran does not have a diagnosis of PTSD.  
The veteran's service medical records for his period of 
active service have been obtained, and are complete.  There 
is no indication in the service medical records that the 
veteran was diagnosed with, or treated for, PTSD, or any 
other psychiatric disorder during service, and his 
psychiatric evaluation was normal on separation examination.

Moreover, the overwhelming weight of the post service medical 
evidence does not support the veteran's claim.  The evidence 
of record reveals that the veteran is presently incarcerated 
serving a life sentence for murder.  During his incarceration 
he has been evaluated and treated for psychiatric disorders.  
The diagnoses are varied and include:  polysubstance abuse 
and dependence (including PCP abuse); schizoaffective 
disorder; depressive disorder; substance-induced psychotic 
disorder; and, substance-induced mood disorder.  There is no 
diagnosis of PTSD contained anywhere in a large volume of 
medical evidence of record.

In March 1998, a VA psychiatric examination of the veteran 
was conducted.  The examiner conducted a face-to-face 
examination with full psychological testing.  After a review 
of all the evidence available, including the Claims File and 
veteran's department of corrections medical file, the 
examiner determined that the veteran's diagnosis was 
substance-induced psychotic disorder.  The examiner 
specifically indicated that the veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Except for the 
veteran's statements and claims, there is no competent 
medical evidence which shows that the veteran has a diagnosis 
of PTSD.  The veteran does not have any medical diagnosis of 
PTSD, and there is no competent medical evidence linking any 
current psychiatric disorder to the veteran's active military 
service.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, 
service connection must be denied because there is no 
evidence of a current PTSD disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


